                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

______________________________________
                                       )
VARIETY STORES, INC.,                  )
                                       )
            Plaintiff,                 )
                                       )
vs.                                    )                          Case No. 5:14-cv-00217
                                       )
WAL-MART STORES, INC.,                 )
                                       )
            Defendant.                 )
______________________________________ )


      PLAINTIFF VARIETY STORES, INC.’S REQUEST FOR JURY VOIR DIRE

       Plaintiff Variety Stores, Inc. (“Variety”) appreciates the Court’s preliminary instruction

to the jury not to consider any outside factors, and only decide the case based on the evidence

and testimony in this case. However, Variety respectfully requests that the Court also ask two

questions to the jury so their responses can be part of the record in this case. Variety submits

below the proposed voir dire questions to be submitted to the jurors prior to their deliberations.

       1.       Since October 24, 2018 through today, have any of you had any communications

                with the parties or their lawyers in this case?


       2.       Has anything occurred since October 24, 2018 that would prevent you from

                considering the testimony and evidence in this case objectively and impartially?


       This the 11th day of February, 2019.


                                               Respectfully submitted,

                                               /s/ W. Thad Adams, III
                                               W. Thad Adams, III (N.C. Bar No. 000020)



            Case 5:14-cv-00217-BO Document 563 Filed 02/11/19 Page 1 of 2
                           Samuel A. Long, Jr. (N.C. Bar No. 46588)
                           Christina Davidson Trimmer (N.C. Bar No. 44857)
                           SHUMAKER, LOOP & KENDRICK, LLP
                           101 South Tryon Street, Suite 2200
                           Charlotte, North Carolina 28280-0002
                           Telephone: 704-945-2901
                           Fax: 704-332-1197
                           Email: tadams@slk-law.com
                                   along@slk-law.com
                                   ctrimmer@slk-law.com

                           Scott P. Shaw (CA Bar No. 223592)
                           CALL & JENSEN
                           610 Newport Center Drive, Suite 700
                           Newport Beach, California 92660
                           Telephone: 949-717-3000
                           Fax: 949-717-3100
                           Email: sshaw@calljensen.com
                           LR 83.1 Counsel

                           Attorneys for Plaintiff




Case 5:14-cv-00217-BO Document 563 Filed 02/11/19 Page 2 of 2
